FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANIEL STEVE DIXON,                              No. 15-15812

               Plaintiff-Appellant,              D.C. No. 2:10-cv-01441-TLN-
                                                 KJN
 v.
                                                 MEMORANDUM*
S. LAROSA, Correctional Officer; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Daniel Steve Dixon appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action arising out of an

allegedly retaliatory cell search. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly granted summary judgment on Dixon’s retaliation

claim against defendant LaRosa because Dixon failed to raise a genuine dispute of

material fact as to whether LaRosa was aware of any protected activity when he

searched Dixon’s cell. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.

2005) (setting forth elements of a retaliation claim in the prison context).

      To the extent that Dixon intended to challenge the dismissal of his retaliation

claim against defendant Keenan, we do not consider this issue because it was not

specifically and distinctly raised and argued in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                   15-15812